Cite as 2013 Ark. 407

                SUPREME COURT OF ARKANSAS
                                       No.   CR-12-1110

                                                  Opinion Delivered   October 10, 2013

BRODERICK LLOYD LASWELL                           PRO SE MOTION FOR EXTENSION
    APPELLANT                                     OF TIME TO FILE BRIEF [BENTON
                                                  COUNTY CIRCUIT COURT, 04CR-
v.                                                07-1550, HON. ROBIN F. GREEN,
                                                  JUDGE]
STATE OF ARKANSAS
    APPELLEE

                                                  APPEAL DISMISSED; MOTION
                                                  MOOT.


                                         PER CURIAM


       On February 18, 2011, judgment was entered reflecting that appellant Broderick Lloyd

Laswell had been found guilty of capital murder and aggravated robbery and was sentenced

as a habitual offender to consecutive sentences of life imprisonment without parole and 720

months’ imprisonment, respectively. This court affirmed. Laswell v. State, 2012 Ark. 201,

404 S.W.3d 808. The mandate was issued on May 30, 2012.

       On August 21, 2012, eighty-three days after the mandate was issued, appellant filed in

the trial court a pro se request for postconviction relief pursuant to Arkansas Rule of Criminal

Procedure 37.1 (2011), contending that he had been afforded ineffective assistance of counsel.

On September 6, 2012, the trial court dismissed the petition on the ground that it was

untimely. Subsequently, appellant filed a timely notice of appeal, along with a motion for

reconsideration of the order dismissing the petition. Now before us is appellant’s motion for

extension of time to file his brief-in-chief.
                                      Cite as 2013 Ark. 407

       We need not consider the merits of the motion for extension of time because it is clear

from the record that appellant could not prevail if an appeal were permitted to go forward.

An appeal from an order that denied a petition for postconviction relief will not be allowed

to proceed where it is clear that the appellant could not prevail. Holliday v. State, 2013 Ark.

47 (per curiam); Bates v. State, 2012 Ark. 394 (per curiam); Martin v. State, 2012 Ark. 312 (per

curiam). In this case, the trial court did not have jurisdiction to consider appellant’s Rule 37.1

petition because the petition was not timely filed.

       Pursuant to Arkansas Rule of Criminal Procedure 37.2(c), when there was an appeal

from a judgment of conviction, a petition for relief must be filed in the trial court within sixty

days of the date that the mandate was issued by the appellate court. The time limitations

imposed in Rule 37.2(c) are jurisdictional in nature, and, if the petition is not filed within that

period, a trial court lacks jurisdiction to grant postconviction relief. Holliday, 2013 Ark. 47;

Bates, 2012 Ark. 394; Talley v. State, 2012 Ark. 314 (per curiam). The petition before the trial

court was not timely filed, and, thus, the trial court had no jurisdiction to grant the relief

sought. Where the trial court lacks jurisdiction, the appellate court also lacks jurisdiction.

Holliday, 2013 Ark. 47; Winnett v. State, 2012 Ark. 404 (per curiam); Martin, 2012 Ark. 312.

       Appeal dismissed; motion moot.




                                                2